Citation Nr: 1118076	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  10-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for left shoulder strain, status post arthroscopic repair of the anterior, inferior labral tear, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from August 1989 to August 1993.  He also had active duty in the United States Navy Reserve from January 2002 to February 2003 and from October 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  As the Veteran has disagreed with the initial rating assigned following the grant of service connection for a left shoulder disability, the Board has characterized such claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from claim for increased rating for already service-connected disability).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's left shoulder strain, status post arthroscopic repair of the anterior, inferior labral tear is manifested by limitation of motion at shoulder level with pain, but not manifested by arm limitation of motion limited to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 20 percent for left shoulder strain, status post arthroscopic repair of the anterior, inferior labral tear have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection for a left shoulder disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  Service treatment records have been associated with the claims folder, and all identified and available treatment records have been secured. The Veteran has been medically evaluated in conjunction with his claim.  The duties to notify and assist have been met.

II.  Initial Increased Rating

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs).  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202  (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

In determining the appropriate rating criteria for the Veteran's service-connected left shoulder disability, the Board notes at the outset that there is no diagnostic code directly on point.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual. Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69 (2010).  The Veteran is right-hand dominant as is indicated on his report of medical history at the time of his enlistment examination in September 1988.  In addition, he reported to VA examiner in October 2007 that he is right handed.

The Veteran's service-connected left shoulder disability is evaluated as 20 percent disabling under Diagnostic Code 5201.  He essentially contends that his left shoulder is more severe than that contemplated for a 20 percent rating under that diagnostic code.

Disabilities of the shoulder and arm are evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Codes 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Normal range of motion of the shoulder is as follows:  forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint.  Under Diagnostic Code 5201, where arm limitation of motion is limited to 25 degrees from the side, a 30 percent evaluation is assigned for the minor side and a 40 percent evaluation is assigned for the major side.  Limitation of motion midway between the side and shoulder level contemplates a 20 percent evaluation for the minor side and 30 percent evaluation for the major side.  Limitation of motion at shoulder level for either the major or minor extremity contemplates a 20 percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus, malunion, with marked deformity, contemplates a 20 percent evaluation for the minor side and 30 percent evaluation for  the major side.  Also under Diagnostic Code 5202, for recurrent dislocations of the minor arm at the scapulohumeral joint, a 20 percent rating (minor or major) is granted with infrequent episodes, and guarding of movement only at shoulder level; a 20 percent rating (minor) and a 30 percent rating (major) is granted when there are frequent episodes and guarding of all arm movements for the minor arm.  A 40 percent rating (minor) and a 50 percent rating (major) is granted for fibrous union arm; a 50 percent rating (minor) and a 60 percent rating (major) is warranted for nonunion (false flail joint) of the arm and a 70 percent rating (minor) and a 80 percent rating (major) is warranted for loss of head of (flail shoulder) for the arm.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in either the major or minor arm, a 10 percent rating is granted for malunion or nonunion without loose movement and a 20 percent rating is granted for nonunion with loose movement or for dislocation.

Review of the service treatment records, treatment reports on file from Jacksonville Naval Hospital, the October 2007 and October 2009 VA examination reports of record, and the lay statements of the Veteran reveal the Veteran injured his left shoulder in Kuwait in April 2006 "when the boat made a sharp turn."  He was diagnosed with spasm and treated with Motrin and physical therapy.  He continued to have pain in the left shoulder.  He had a magnetic resonance imaging (MRI) in January 2007, which showed findings of anteroinferior glenoid labral tear with associated labral cyst extending anteriorly and inferiorly.  In addition, there were tendinosis type findings in the distal supraspinatus tendon but no distinct tear seen in those views.  There was a tiny amount of fluid in the distal subacromial bursa posteriorly; and the possibility of occult small rotator cuff tear cannot be totally excluded.  Type III acromion was noted.  There were negative findings for fracture or marrow edema.  

The Naval Hospital treatment records reflect that the Veteran underwent surgery of the left shoulder in August 2007.  The operative diagnosis was left shoulder chronic impingement, rotator cuff tendonitis, left shoulder anterior inferior labral (Bankart tear) grade II chondromalacia glenoid.  

In consideration of the applicable rating criteria for the shoulder, the Board finds that the objective medical evidence does not support a disability rating in excess of 20 percent for left shoulder strain, status post arthroscopic repair of the anterior, inferior labral tear.  

The next higher rating of 30 percent is not warranted for the Veteran's service-connected left shoulder disability pursuant to Diagnostic Code 5201, as the objective evidence does not show limitation of motion to 25 degrees from side.  On examination in October 2007, flexion was from 0 to 75 degrees with pain from 60 to 75 degrees.  Abduction was from 0 to 45 with pain at 45 degrees.  The Veteran could not perform external or internal rotation.  He had recently had surgery on his left shoulder in August 2007 and he still had limited range of motion.  Repetition times three produced increased pain with forward flexion and abduction.  There was no weakness, decreased endurance, or lack of coordination, nor additional loss of motion.  Motor strength was 5/5 and equal bilaterally in the upper extremities, except for the inability to externally and internally rotate the left shoulder.  Deep tendon reflexes were equal bilaterally in the upper extremities.  Sensory was intact to monofilament pinprick, and vibration bilaterally.  The diagnoses were chronic muscle strain of the left shoulder, involving the rotator cuff muscles and status post recent surgery with limited range of motion at that time.  

On examination in October 2009, active and passive forward flexion was from 0 to 90 degrees with pain at 90 degrees.  Active and passive abduction was from 0 to 90 degrees with pain at 90 degrees.  Active and passive external and internal rotation was from 0 to 20 degrees with pain at 20 degrees.  There was pain with range of motion.  Repetition of three produced increased pain, weakness, lack of endurance, fatigue and incoordination with active and passive forward flexion to 90 degrees, active and passive abduction to 90 degrees, active and passive external and internal rotation to 20 degrees with no additional loss of range of motion.  The diagnosis was status post Bankart repair, left shoulder, with mild degenerative changes and limited range of motion.

In light of such clinical observations, the Board finds that the Veteran's left shoulder disability manifest no higher than a 20 percent rating under the provisions of 38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 5201).  The Veteran is not entitled to a rating under Diagnostic Code 5200, as he has no ankylosis of the left shoulder (Diagnostic Code 5200).  A disability rating in excess of 20 percent is not warranted pursuant to Diagnostic Code 5202, as the objective medical evidence does not reflect fibrous union of the humerus, nonunion of the false flail joint, or loss of head of the flail shoulder.  Diagnostic Code 5203 does not provide for a disability rating in excess of 20 percent, and otherwise the objective medical evidence does not reflect dislocation of the clavicle or scapula, or nonunion with loose movement.  The October 2007 VA examination reflects x-ray findings of no gross fracture or dislocation.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  At the October 2007 VA examination, the Veteran complained of pain, weakness, occasional giving way, and decreased endurance.  He denied stiffness, swelling, heat, redness, locking, or fatigability.  He stated that he has flare-ups once a day with pain of six on a scale of one to ten that lasts one two twelve hours.  He expressed that lifting above his head and heavy lifting are precipitation factors.  He stated that he could not do any heavy lifting or overhead work with his left arm.  He also stated that he is limited in his ability to work around the house and yard.  On physical examination the examiner found no weakness, decreased endurance, or lack of coordination, and no additional loss of motion.  At the October 2009 VA examination the Veteran complained of constant pain (level 7/10), weakness and grinding in the left shoulder.  He stated that pain in the left shoulder flares daily (level 8/10).  He reported that he uses a sling when it hurts so bad that he can hardly stand it.  He stated that he cannot do simple things like getting a container of milk out of the refrigerator, play sports, or do yard work.  He stated that he cannot lie on his left side at night and the pain in the left shoulder is increased with his arm hanging at the side.  On physical examination the examiner noted that on range of motion testing, repetition of three produced increased pain, weakness, lack of endurance, fatigue and incoordination with active and passive motions.  However, there was no additional loss of range of motion than that which was noted.  The Board finds that any functional loss or pain has been taken into consideration in contemplation of the 20 percent evaluation under Diagnostic Code 5201.  The October 2009 VA examiner noted that repetition of three produced increased pain, weakness, lack of endurance, fatigue and incoordination with active and passive forward flexion to 90 degrees, active and passive abduction to 90 degrees, active and passive external and internal rotation to 20 degrees with no additional loss of range of motion.  

In consideration of the statements of the Veteran and the findings of VA examiner, the Board finds that the currently assigned 20 percent disability rating adequately compensates him for any pain and functional loss.  The current evaluation contemplates limitation of motion between the side and shoulder level, though the Veteran can clearly reach shoulder level on flexion and abduction.  To the extent that additional functional loss is shown, it does not rise to the level that would enable a finding that the overall disability picture most nearly approximates the next higher 30 percent evaluation, which would require that the Veteran's left shoulder disability produce limitation of the left arm to 25 degrees from the side and such is not shown in the medical evidence of record.  

Further, the Veteran asserts that his service-connected left shoulder disability should be rating under Diagnostic Code 5301 for muscle injury.  He noted that Diagnostic code 5301 better describes his disability.  The Board notes that Diagnostic Code 5301 is under 38 C.F.R. § 4.73 (Schedule of Ratings - Muscle Injuries).  Diagnostic Code 5301 pertains to muscle Group I.  The muscles involved in Muscle Group I include the trapezius, levator scapulae and serratus mangnus.  These muscles relate to the functions of upward rotation of the scapula, and elevation of the arm above shoulder level.  Muscle disability under this provision is evaluated for the minor arm as follows: slight (0 percent); moderate (10 percent); moderately severe (20 percent), and severe (30 percent).  

The Board finds that the Veteran is not entitled to the next higher disability evaluation of 30 percent under DC 5301 for severe impairment of Muscle Group I.  The overall disability picture as shown by the evidence does not show that the muscle impairment associated with the left shoulder disability amounts to severe impairment.  On VA examination in October 2007 the examiner noted that there was no muscle atrophy or spasms.  The Veteran's motor strength was 3/5 for the left shoulder at that time because he had recently had surgery on his left shoulder in August 2007.  However, on examination in October 2009 his left upper extremity muscle strength was 4/5, compared to the right upper extremity which was 5/5 and there was no muscle wasting.  These findings, when considered together with the type and history of the Veteran's injury, do not support the assignment of a 30 percent rating under Diagnostic Code 5301.  A separate evaluation for muscle impairment would be pyramiding since the affected function includes limitation of motion currently being compensated.  See 38 C.F.R. § 4.14 (2010) (The evaluation of the same disability under various diagnoses is to be avoided).  

The assignment of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1); however, the record contains no objective evidence that the Veteran's service-connected left shoulder disability results in marked interference with earning capacity or employment beyond that interference contemplated by the assigned evaluation.  Additionally, the objective evidence does not reflect frequent periods of hospitalization due to the left shoulder disability.  Accordingly, the Board finds that the impairment resulting from the Veteran's left shoulder disability is appropriately compensated by the assigned schedular rating and 38 C.F.R. § 3.321 is inapplicable.

Overall, the demonstrated impairment of the Veteran's service-connected left shoulder strain, status post arthroscopic repair of the anterior, inferior labral tear warrants no higher than a 20 percent evaluation under applicable rating criteria.  Thus, the Veteran's claim for an evaluation in excess of 20 percent for the claimed left shoulder disability is denied.


ORDER

Entitlement to a disability rating in excess of 20 percent for left shoulder strain, status post arthroscopic repair of the anterior, inferior labral tear is denied. 



REMAND

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran is unemployed due to symptoms of his service-connected left shoulder disability.  In this regard, the Veteran reported to VA examiner at the October 2009 examination that his left shoulder interferes with him getting a job.  The Veteran stated that he went to vocational rehabilitation and they decided that he needed to do a job with typing.  He stated "I can't do that but a little while before it makes my left shoulder hurt more."  In a statement that accompanied his Substantive Appeal, the Veteran noted that he has performed work in maintenance since 1995, including working on heating and air conditioning and much of the work is overhead.  He noted that he was currently in vocational rehabilitation because he cannot continue that type of work.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case. While the Board has jurisdiction over such issue as part and parcel of the Veteran's initial increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

In addition, the Veteran's vocational rehabilitation record has not been associated with his claims folder and should be requested on remand of this issue.  Upon remand, the RO/AMC should conduct all appropriate development, to include affording the Veteran proper notice under the VCAA, obtaining any pertinent treatment records, and affording him a VA examination so as to determine the effect his service-connected disabilities, to specifically include his bilateral foot disability, has on his employability.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim, to include the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

2.  The RO/AMC should obtain the Veteran's VA vocational rehabilitation record.

3.  After the above development has been completed, return the claims folder to the October 2009 VA examiner to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disability taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If the October 2009 VA examiner is unavailable, the record should be referred to another VA physician for an opinion.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be adjudicated based on the entirety of the evidence.  Consideration should be given to whether the case should be referred to the Director, Compensation and Pension Service for an opinion pursuant to 38 C.F.R. § 4.16 (b).  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


